UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date earliest event reported):April 27, 2015 SLM Student Loan Trust 2004-10 (Exact name of issuer as specified in its charter) DELAWARE 333-104887/ 333-104887-09 04-3480392 (State or other jurisdiction of formation) (Commission File Numbers) (I.R.S. employer Identification No.) c/o Deutsche Bank Trust Company Americas 60 Wall Street, 60th Floor Mail Stop NYC60-2606 New York, New York 10005 (Address of registrant’s principal executive offices) Registrant’s telephone number including area code:(703)984-5858 Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below); o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communication pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communication pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) ExhibitIndex appears on page3 ITEM 8.01 Other Events On April 27, 2015, the SLM Student Loan Trust 2004-10 Class A-6A and Class A-6B Notes were successfully remarketed.The terms of the remarketing of the Class A-6A and Class A-6B Notes are attached as an exhibit to this current report. ITEM 9.01 Financial Statements, Pro Forma Financial Statements and Exhibits (a)Financial Statements of Business Acquired: Not applicable (b)Pro Forma Financial Information: Not applicable (c)Shell Company Transactions: Not applicable (d)Exhibits 99.1Tables showing SLM Student Loan Trust 2004-10 Remarketing Terms Summary. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Trust has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SLM STUDENT LOAN TRUST 2004-10 By:NAVIENT SOLUTIONS, INC., in its capacity as administrator of the Trust Dated:April 27, 2015 By:/s/MarkD. Rein Name:Mark D. Rein Title:Vice President SLM STUDENT LOAN TRUST 2004-10 Form 8-K CURRENT REPORT INDEX TO EXHIBITS Exhibit Number Description Table Showing SLM Student Loan Trust 2004-10 Remarketing Terms Summary
